Citation Nr: 1725933	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-05 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to herbicide exposure and as secondary to service-connected post-traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate, Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, with service in the Republic of Vietnam from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for tinnitus and obstructive sleep apnea.

In November 2015, the Veteran testified at a videoconference hearing before Susan Toth, Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In January 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In August 2016, the Veteran was notified that Judge Toth was no longer with the Board.  The Veteran requested a new hearing.  In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for obstructive sleep apnea, to include as due to herbicide exposure and as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Affording the Veteran the benefit of the doubt, it has been shown that his tinnitus is related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310. 

In this case, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his tinnitus.  Specifically, he states that he was exposed to loud noises during service and that he started experiencing tinnitus during service, noticeably while in Vietnam, and he has experienced tinnitus since service.  See November 2015 and February 2017 hearing testimony.  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus while in service and since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See January 2010 VA examination report.  Thus, a current disability is shown.

The Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  The Veteran reported on his May 1967 induction and February 1969 separation examinations that he had no hearing loss or other ear trouble.  The Board interprets the Veteran's report at service separation that he had no history of or current ear trouble as applicable to tinnitus.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a stock control and accounting specialist.  The Veteran reports that it was his duty to carry supplies into the war zone and that he was exposed to loud noises, including trucks and gunfire, including being shot at.  Under the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty MOS Noise Exposure Listing), the Veteran's MOS of a stock control and accounting specialist in the Army is listed as having a low probability as being exposed to hazardous noise.  The RO granted service connection for PTSD based, in part, on the Veteran's description of his duties of having being fired on while delivering supplies in Vietnam.

The Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran's enlistment and separation audiometric data revealed normal thresholds and no significant shifts.  The examiner noted the Veteran's history of military noise exposure without the use of hearing protection, including firearms, machine guns, firing range, occasional helicopters, and combat explosions, and his post-service exposure with the use of hearing protection, including work in the machine shop.  The Veteran stated that he currently had tinnitus, which consisted of buzzing and/or roaring in both ears, lasting for two minutes, occurring once in a while, and about the loudness of whispering.  The Veteran described the onset as occurring in 2001 after he had an ear infection that was treated by a doctor.  The examiner concluded that considering the normal thresholds of audiometric data in service, the Veteran's experience in supply for two years while in service, post-service experience in a machine shop, current audiometric data, description of tinnitus that was more consistent with normal transient head noises and not sensorineural tinnitus, that the Veteran's tinnitus was not caused by or a result of noise exposure during military service.  

The Board notes that the case was remanded in January 2016 in order that medical records pertaining to the 2001 ear infection could be obtained.  In February 2016, the Veteran was sent a letter requesting that he provide information concerning his medical treatment.  In March 2016, the Veteran responded that he had additional records to provide and requested that the record be left open for 30 days.  However, the record does not reflect that the Veteran submitted additional evidence during this time.  

The Veteran's tinnitus claim was also remanded back for an addendum opinion, with the examiner's attention directed to the Veteran's reports of being exposed to traumatic noise exposure during service, his November 2015 testimony, the Veteran's reports of using hearing protection during his post-service occupational noise exposure, and that the Veteran was competent to describe his in-service noise exposure and acoustic trauma.  The examiner was asked to explain the reasons behind any opinions expressed and conclusions reached.

A March 2016 VA examination report reflects that the examiner concurred with the January 2010 examiner.   The March 2016 examiner noted that according to the previous examination, the Veteran had normal hearing thresholds while in service, although the examiner was unable to find the Veteran's in-service audiological records.  The March 2016 examiner concluded that based on the Veteran's current hearing loss, his hearing loss was not outside the median age-related hearing loss.  Therefore, the examiner concluded that military noise exposure did not contribute to the Veteran's current hearing loss.  The examiner noted that the Veteran reported his hearing loss started in 2001 following an ear infection.  Thus, the examiner concluded that the Veteran's complaint of tinnitus was not the result of military noise exposure.  

The Board finds the January 2010 and March 2016 examiners' opinions to be inadequate.  It does not appear that the March 2016 examiner considered the Veteran's November 2015 testimony that his tinnitus began during service and has continued since service or the Veteran's lack of ear protection during service while subsequently using ear protection post-service.  Rather, the examiner focused on the Veteran's 2001 ear infection.  Furthermore, it appears that the January 2010 examiner also did not consider the Veteran's use of ear protection post-service.  Thus, the January 2010 and March 2016 VA opinions regarding the etiology of the Veteran's tinnitus are afforded less probative value.

The Board finds that the Veteran's statements regarding noise exposure and having experienced tinnitus in service and since service are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms during and since service are credible.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service in Vietnam.  The Veteran reported that his tinnitus began while in service.  He has stated that he experienced tinnitus in service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is warranted for his sleep apnea.  Specifically, he states that he snored and had some shortness of breath in service but that he did not pay attention to it until 2010.  Furthermore, he reported that in service, he was tired all the time and not sleeping well.  The Veteran attributed his shortness of breath to Agent Orange exposure.  See November 2015 and February 2017 hearing testimony.  

The Veteran was afforded a VA examination in March 2016.  The examiner noted that the Veteran reported that he was diagnosed with sleep apnea in April 2010 and that his wife had witnessed his snoring and stopping breathing since 2010.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that the Veteran reported that he did not have frequent trouble sleeping on his February 1969 separation examination, sleep apnea was not noted on the separation examination, and that the Veteran was not diagnosed with sleep apnea until more than 40 years after service.  The examiner further noted that although the Veteran testified that he snored before he went into the military, there was no documentation of that until 2010.  The examiner further opined that the Veteran's sleep apnea was not proximately due to or the result of the Veteran's PTSD, as most patients have sleep apnea due to a small upper airway, which is a genetically determined feature, or due to obesity.  

The Board notes that the March 2016 VA examiner did not opine as to whether the Veteran's sleep apnea was at least as likely as not related to his presumed herbicide exposure or whether the Veteran's sleep apnea was at least as likely as not aggravated beyond the natural progress by the Veteran's service-connected PTSD.

Therefore, the Board remands the case in order to obtain a new VA medical opinion as to whether the Veteran's current sleep apnea was caused by or related to his presumed herbicide agent exposure in service or whether it was aggravated beyond the natural progress by his service-connected PTSD.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the March 2016 VA examiner to determine whether the Veteran's sleep apnea is caused by or related to his presumed herbicide agent exposure in service or aggravated beyond the natural progress by his service-connected PTSD.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's sleep apnea.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's sleep apnea is caused by or related to his presumed herbicide agent exposure.  

The Board notes that the Veteran, as a veteran who served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975, is presumed to have been exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

(b)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's sleep apnea was aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


